Citation Nr: 1416033	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  12-31 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits, to include the question of whether the Veteran's income is excessive for purposes of eligibility for such benefits, prior to January 1, 2013.

2.  Entitlement to nonservice-connected pension benefits, to include the question of whether the Veteran's income is excessive for purposes of eligibility for such benefits, from January 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to August 1946.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2012 determination in which the RO denied nonservice-connected pension benefits.  In August 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in October 2012.

In July 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO in Honolulu, Hawaii; a transcript of the hearing is of record.  The record was held open for 30 days so that the Veteran could submit additional evidence.  That same month, the Veteran's representative submitted additional evidence directly to the Board.  In March 2014, the Veteran's representative waived initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).  

Also during the hearing, the undersigned Veterans Law Judge granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A.  § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013). 



This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  The Veteran's record in the Veterans Benefit Management System does not contain any records at this time.

The Board's decision addressing the claim for entitlement to nonservice-connected pension prior to January 1, 2013 is set forth below.  The claim for entitlement to non-service connected pension from January 1, 2013 is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  For the period prior to January 1, 2013, the Veteran's countable income for pension exceeded the VA maximum annual pension rate for a Veteran with one dependent.


CONCLUSION OF LAW

As the Veteran did not meet the basic income eligibility requirements for entitlement to VA disability pension benefits for the period prior to January 1, 2013, the Veteran's claim for pension benefits for this period is without legal merit. 38 U.S.C.A. §§ 101 , 1501, 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3 , 3.23, 3.271, 3.273 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013). 

In this case, the RO has clearly explained the basis of its July 2012 decision pertaining to the Veteran's VA pension benefits and has given the Veteran and his representative full opportunity to provide information and argument pertinent to this matter.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). See also Manning v. Principi, 16 Vet. App. 534, 542- 543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

With respect to the Veteran's July 2013 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R.  § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the July 2013 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  Also, information was solicited regarding the Veteran's income and countable medical expenses as well as whether there were any outstanding records available.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim for nonservice-connected pension.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

II.  Analysis

The Veteran is seeking entitlement to nonservice-connected pension.  During the Board hearing, he indicated that his sole source of income was Social Security Administration (SSA) benefits.  He also indicated that he had additional countable medical expenses.  As discussed in the Remand, the Veteran also indicated that his income had changes in 2013 as his spouse was no longer living with him and he was no longer receiving her income.  

A Veteran who meets the wartime service requirements, as in the instant case, will be paid the maximum rate of pension, reduced by the amount of his countable income.  38 U.S.C.A.  §§ 1521; 38 C.F.R. §§ 3.23, 3.273. 

Payments of any kind from any source (for example, life insurance proceeds) shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271. 

For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c). 

Basic entitlement to such pension exists if, among other things, the appellant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21. 

Further, certain unreimbursed medical expenses (in excess of five percent of the MAPR) may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272.  

In the instant case, during the period in question, the Veteran had one dependent, his spouse.  Effective December 1, 2011, the MAPR for a permanently and totally disabled Veteran with one dependent was $16.051.00.  See M21-1, part I, Appendix B.  Five percent of the MAPR to determine the medical expenses to be deducted was $802.00.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that entitlement to nonservice-connected pension benefits prior to January 1, 2013 is not established.

In his June 2012 application, the Veteran reported that he received $1,200.00 per month in SSA disability benefits and his wife received $500.00.  However, an SSA inquiry actually showed that the Veteran received $1,265.00 per month in SSA disability benefits and his wife received $1233.90 in benefits for a total of $2,498.90 monthly, which equaled approximately $29,986.80 annually.  The Veteran did not report any other sources of income.  

Moreover, in the initial determination, the RO also considered Medicare expenses that totaled $1,198.00.  Further, recently, the Veteran submitted copies of receipts in July 2013 for medical expenses for 2012 that totaled approximately $5022.60 (this amount also includes $660.00 for car repairs which arguably is not a countable medical expense).  In March 2014, the Veteran also indicated that he had paid approximately $28.00 in transportation when seeking treatment at Tripler Medical Center.  Thus, he has reported an approximate total of $6,248.60 in medical expenses, which exceeded five percent of the MAPR. When subtracting the five percent or $802.00 from $6,248.60, the Veteran's countable medical expenses totaled $5,446.60.  Nevertheless, when subtracting the Veteran's countable medical expenses from his annual income, the Veteran's reported annual income for pension purposes was $24,540.20 for 2012, which far exceeded the MAPR of $16,051.00.  

The Board recognizes that the Veteran also included a receipt for his spouse's flight to a nursing home.  However, as this expense occurred in 2013, it would not be considered a countable medical expense for 2012.  Further, one of the receipts he submitted in July 2013 for $26.16 was also dated in 2013.  He also previously asserted in his original application that he had a medical expense for his eyes in the amount of $3000 in August 2010.  Nevertheless, as this preceded the year in question, it also does not count towards eligible medical expenses for the period in question.  There was also some indication of a $22,000.00 bill that the Veteran included in his March 2014 information.  However, he also indicated that this was paid to VA by Farmers Insurance.  As such, the Board has calculated all of the countable medical expenses submitted by the Veteran for the period in question.  

While the Board sympathizes with the Veteran's situation, it is bound by the clear and specific legal authority governing income limitations and the computation of income for the purpose of receiving VA pension benefits.  Here, the record shows that the RO appropriately determined the Veteran's monthly pension amounts according to the controlling regulations.  Thus, the Board has no alternative but to find that the Veteran was ineligible for VA pension due to excess income for the period prior to January 1, 2013.  See 38 U.S.C.A. § 1521(a), (b) ; 38 C.F.R.  § 3.3(a)(3).  Accordingly, the Veteran's claim for nonservice-connected pension prior to January 1, 2013 must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

As the Veteran did not meet basic income eligibility requirements for entitlement to VA disability pension benefits for the period prior to January 1, 2013, the appeal as to this period is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted.  

Initially, a review of the record reflects that the RO has not actually considered whether the Veteran has met the requirements for nonservice connected pension, to include the question of whether the Veteran's income is excessive, from January 1, 2013.  Under these circumstances, and to avoid any prejudice to the appellant, a remand for RO consideration of the claim in the first instance is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, with respect to the period beginning in 2013, at the Board hearing, as noted above, the Veteran testified that his income had decreased and his deductible medical expenses had increased since the RO's determination.  Specifically, he indicated that his spouse was now living in nursing home full time so he no longer received any of her income as it now went to her daughter.  Unfortunately, the claims file does not include any information concerning the Veteran's income for years 2013 or 2014.  Moreover, although the Veteran has provided some information concerning his medical expenses for 2013 and 2014, this information has been minimal.    

As this information is pertinent to the remaining issue on appeal, the Board finds that the RO should obtain current information from the Veteran concerning his countable income and deductible medical expenses for 2013 and 2014 and then re-evaluate whether such information meets the eligibility requirements for receipt of nonservice-connected pension benefits. 

Further, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby is REMANDED for the following action:

1.  Supply the Veteran with a new income eligibility verification form (VA Form 21-0516-1) in order to obtain accurate information as to his current net worth and income for the years 2013 and 2014.  Ask the Veteran to provide current information of any exclusion from income, such as unreimbursed medical expenses, and such information should be reported on a Medical Expense Report (VA Form 21-8416).  The completed forms should be added to the Veteran's Virtual VA electronic record.  The Veteran and his representative are advised that failure to provide the requested information may well result in a denial of the claim on appeal. 

2.  Thereafter, readjudicate the issue of entitlement to nonservice-connected pension benefits, to include the question of whether the Veteran's income exceeds statutory limitations for nonservice-connected pension benefits for the annualization period at issue.  In this regard, clearly explain how the income and unreimbursed medical expense figures used to calculate the Veteran's countable income for the 12-month annualization period at issue were determined. 

3.  If, on the basis of the information provided, it is determined that the Veteran's income is not excessive for VA nonservice-connected pension purposes, and the claim is to be considered on the merits, undertake any further development of the evidence warranted by the VCAA, to include obtaining copies of any recent medical treatment records and if appropriate, conducting a VA examination of the Veteran.  After undertaking such appropriate development, and after reviewing all medical evidence of record, a rating decision should then be prepared which identifies all of the Veteran's nonservice-connected disabilities and assigns a percent disability evaluation to each. 

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 


  
5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining claim on appeal in light of pertinent evidence and legal authority. 

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) .
	
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


